DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 1-5, 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2021/0048699) in view of Kim (US 2019/0279575).
	As to claim 1, Yamada teaches a display apparatus, comprising:
 a display area including pixel rows (pixel circuits 65, fig. 1), the display area having an outer periphery (outer edge 15a of the display area 15, fig. 2, [0100]) including a curved section (curvature portion 12b, fig. 2) and a straight section (as seen in fig. 2); 
a non-display area surrounding the display area (frame area 11, fig. 2), the non-display area having an outer periphery including a curved section and a straight section ([0040]  the frame area 11 consists of curvature portions and side portions; the curvature portions are arc-like curved portions in four respective corners, and the side portions are straight areas extending between the curvature portions 12 along top, bottom, left, and right edges of the display panel 10 ,fig. 2);
 a gate driver disposed in the non-display area ([0064] The frame area 11 has n scan circuits 51 and n emission circuits 61 arranged therein), the gate driver including gate blocks corresponding to the pixel rows (circuit blocks 70, 80…, fig. 10); and
wherein each of the gate blocks includes a plurality of stages (for example circuit block 70 includes scan circuits 51 and emission circuits 61, fig. 10).
Yamada does not teach a low potential power line disposed between the gate driver and the outer periphery of the non-display area.
However, Kim teaches a low potential power line disposed between the gate driver and the outer periphery of the non-display area (fig. 1 illustrates a common power supply wiring 70 disposed between the drivers including the scan driver 20 and light emission control driver 80 and the outer periphery of the non-display area, [0063] The common power supply wiring 70 may be electrically connected to the connection wiring 71 connected to the terminal 45, and may provide the common power ELVSS to a common electrode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Yamada, a low potential power line disposed between the gate driver and the outer periphery of the non-display area, as suggested by Kim in order to “prevent a damage that may be caused by external static electricity” ([0112]).

As to claim 2, Yamada in view of Kim teaches the display apparatus, wherein the low potential power line does not overlap with the gate driver (Kim: fig. 1 illustrates the common power supply wiring 70 does not overlap the scan driver 20 or the light emission control driver 80 ).

As to claim 3, Yamada in view of Kim teaches the display apparatus, wherein a first group of the gate blocks corresponding to the straight section of the outer periphery of the display area are disposed in a straight line (Yamada: see the four circuit blocks at the top left, fig. 10), and a second group of the gate blocks corresponding to the curved section of the outer periphery of the display area are disposed in an atypical arrangement or a non-uniform arrangement (Yamada: see the rest of circuit blocks at the curved side of the display, fig. 10).

As to claim 4, Yamada in view of Kim teaches the display apparatus, wherein the first group of the gate blocks corresponding to the straight section (Yamada: see the four circuit blocks at the top left, fig. 10) has a first length extending from an outer periphery of the straight section of the display area to the outer periphery of the non-display area (Yamada: as seen in fig. 10), wherein the second group of the gate blocks corresponding to the curved section (Yamada: see the rest of circuit blocks at the curved side of the display, fig. 10) has a second length extending from an outer periphery of the curved section of the display area to the outer periphery of the non-display area (Yamada: as seen in fig. 10), and wherein the first length is greater than the second length (Yamada: since the first group of the gate blocks are disposed horizontally and the second group of the gate blocks are disposed at an angle, the second group of the gate blocks have smaller length).

As to claim 5, Yamada in view of Kim teaches the display apparatus, wherein the second group of the gate blocks corresponding to the curved section are arranged in an " ˩ " type of arrangement shape, an " L " type of arrangement shape (Yamada: fig. 16), or an " Ⱶ " type of arrangement shape.

As to claim 10, Yamada in view of Kim teaches the display apparatus, wherein the gate driver includes a first gate driver disposed at one side of the non-display area and a second gate driver disposed at another side of the non-display area (Yamada: [0035], figs. 1 and 2).

As to claim 12, Yamada in view of Kim teaches the display apparatus, wherein the first gate driver and the second gate driver are configured to output gate signals to different rows of pixels at different timings (Yamada: [0037] the scanning line driver circuit 50 sequentially generates and supplies scanning signals to the scanning lines GL1 to GLn).


3.	Claim(s) 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2021/0048699) in view of Kim (US 2019/0279575) and further in view of Roh et al (US 2022/0270552).
As to claim 6, Yamada in view of Kim teaches the display apparatus, wherein the plurality of stages include a first scan driving circuit (scan circuits 51, fig. 10),  and an emission driving circuit (emission circuits 61, fig. 10).
Yamada in view of Kim does not teach a second scan driving circuit, and a reset driving circuit.
However, Roh teaches the display apparatus, wherein the plurality of stages includes a second scan driving circuit ([0053] second stages dependently coupled to each other so as to sequentially output the compensation scan signal (compensation scan pulses) to the compensation scan lines SL21 to SL2n, fig. 2), and a reset driving circuit ([0053] third stages dependently coupled to each other so as to sequentially output the initialization scan signal (initialization scan pulses) to the initialization scan lines SL31 to SL3n, fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Yamada and Kim wherein, the plurality of stages includes a second scan driving circuit (GWN) and a reset driving circuit (GI), as suggested by Roh in order to decrease a change in Hysteresis of first transistor T1 ([0084]-[0085]).


As to claim 7, Yamada in view of Kim and further in view Roh teaches the display apparatus, wherein the plurality of stages further include a switching driving circuit (Roh: [0053]   fourth stages dependently coupled to each other so as to sequentially output the bypass scan signal (bypass scan pulses) to the bypass scan lines SL41 to SL4n.).


4.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2021/0048699) in view of Kim (US 2019/0279575) and further in view of Kim et al (US 2017/0337877).
	As to claim 11, Yamada in view of Kim does not teach the display apparatus as claimed.
	However, Kim teaches the display apparatus, wherein the first gate driver and the second gate driver are configured to simultaneously output a gate signal to a same row of pixels ([0086] a first sub scan driver 211 may be connected to one side of first scan lines S11 to S1k and a second sub scan driver 212 may be connected to the other side of the first scan lines S11 to S1k, [0087] the first sub scan driver 211 and the second sub scan driver 212 may concurrently supply the first scan signal for the same scan line).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Yamada in view of Kim, wherein the first gate driver and the second gate driver are configured to simultaneously output a gate signal to a same row of pixels, as suggested by Kim et al in order to prevent delay of the scan signal ([0087]).5.	Claim(s) 13,15,19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2021/0048699) in view of Roh et al (US 2022/0270552).
As to claim 13, Yamada teaches a display apparatus, comprising: 
a display area including pixel rows (pixel circuits 65, fig. 1), the display area having an outer periphery (outer edge 15a of the display area 15, fig. 2, [0100]) including a curved section (curvature portion 12b, fig. 2) and a straight section (as seen in fig. 2); 
a non-display area surrounding display area (frame area 11, fig. 2), the non-display area having an outer periphery including a curved section and a straight section([0040]  the frame area 11 consists of curvature portions and side portions; the curvature portions are arc-like curved portions in four respective corners, and the side portions are straight areas extending between the curvature portions 12 along top, bottom, left, and right edges of the display panel 10 ,fig. 2); and
 a gate driver disposed in the non-display area ([0064] The frame area 11 has n scan circuits 51 and n emission circuits 61 arranged therein), the gate driver including gate blocks corresponding to the pixel rows (circuit blocks 70, 80…, fig. 10),
 wherein each of the gate blocks includes a plurality of stages (for example circuit block 70 includes scan circuits 51 and emission circuits 61, fig. 10), and
wherein the plurality of stages include a first scan driving circuit (scan circuits 51, fig. 10), and an emission driving circuit (emission circuits 61, fig. 10), 

Yamada does not teach a second scan driving circuit, a switching driving circuit, and a reset driving circuit as claimed.	however, Roh teaches wherein the plurality of stages include a second scan driving circuit ([0053] second stages dependently coupled to each other so as to sequentially output the compensation scan signal (compensation scan pulses) to the compensation scan lines SL21 to SL2n, fig. 2), a switching driving circuit (Roh: [0053]   fourth stages dependently coupled to each other so as to sequentially output the bypass scan signal (bypass scan pulses) to the bypass scan lines SL41 to SL4n.), a reset driving circuit ([0053] third stages dependently coupled to each other so as to sequentially output the initialization scan signal (initialization scan pulses) to the initialization scan lines SL31 to SL3n, fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in Yamada wherein, the plurality of stages includes a second scan driving circuit (GWN), a switching driving circuit, and a reset driving circuit (GI), as suggested by Roh in order to initialize the light emitting diode and decrease a change in Hysteresis of first transistor T1 ([0084]-[0085]).

As to claim 15, Yamada in view of Roh teaches the display apparatus, wherein a first group of the gate blocks corresponding to the straight section of the outer periphery of the display area are disposed in a straight line (Yamada: see the four circuit blocks at the top left, fig. 10), and a second group of the gate blocks corresponding to the curved section of the outer periphery of the display area are disposed in an atypical arrangement or a non-uniform arrangement (Yamada: see the rest of circuit blocks at the curved side of the display, fig. 10).

As to claim 19, Yamada in view of Roh teaches the display apparatus, wherein the in the second group of the gate blocks corresponding to the curved section includes a n-th gate block (Yamada: circuit block 70, fig. 10) and a n+1-th gate block  (Yamada: circuit block 80, fig. 10) and a first scan driving circuit of the n+1-th gate block (Yamada: scan circuit 51 of circuit block 80, fig. 10) is disposed at a side of an emission driving circuit  of the n-th gate block, where n is a natural number (Yamada: an emission circuit 62 of circuit block 70, fig. 10).


As to claim 21, Yamada in view of Roh teaches the display apparatus, wherein the second group of the gate blocks corresponding to the curved section are arranged in an " ˩ " type of arrangement shape, an " L " type of arrangement shape (Yamada: fig. 16), or an " Ⱶ " type of arrangement shape.

6.	Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2021/0048699) in view of Roh et al (US 2022/0270552) and further in view of Kim (US 2019/0279575).

As to claim 14, Yamada in view of Roh does not teach the display apparatus, further comprising: a low potential power line disposed between the gate driver and the outer periphery of the non-display area, wherein the low potential power line does not overlap with the gate driver.
However, Kim teaches a low potential power line disposed between the gate driver and the outer periphery of the non-display area, wherein the low potential power line does not overlap with the gate driver (fig. 1 illustrates a common power supply wiring 70 disposed between the drivers including the scan driver 20 and light emission control driver 80 and the outer periphery of the non-display area, [0063] The common power supply wiring 70 may be electrically connected to the connection wiring 71 connected to the terminal 45, and may provide the common power ELVSS to a common electrode).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Yamada and Roh, a low potential power line disposed between the gate driver and the outer periphery of the non-display area, wherein the low potential power line does not overlap with the gate driver, as suggested by Kim in order to “prevent a damage that may be caused by external static electricity” ([0112]).
7.	Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al (US 2021/0048699) in view of Roh et al (US 2022/0270552) and further in view of Son et al (US 2021/0375193).

As to claim 17, Yamada in view of Roh does not teach wherein the first scan driving circuit in the first group of the gate blocks corresponding to the straight section is disposed at an outermost portion of the outer periphery of the non-display area.
However, Son teaches the display apparatus, wherein the first scan driving circuit in the first group of the gate blocks corresponding to the straight section is disposed at an outermost portion of the outer periphery of the non-display area (fig. 2 illustrates the fourth scan driver 280 disposes at the outermost portion of the outer periphery of the non-display area).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Yamada and Roh, wherein the first scan driving circuit in the first group of the gate blocks corresponding to the straight section is disposed at an outermost portion of the outer periphery of the non-display area, as suggested by Son in order to provide scan signal to the second transistor M2 (see fig. 3).

Allowable Subject Matter
8.	Claims 8-9, 16, 18, 20 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579. The examiner can normally be reached M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMEN W BOGALE/            Examiner, Art Unit 2628        

/NITIN PATEL/           Supervisory Patent Examiner, Art Unit 2628